DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the instant application.

Election/Restriction 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to
have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of
said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the
said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for
carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the
said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a method for reducing pain comprising administering an opioid and a fast-acting botulinum neurotoxin.
Group II, claims 12-16, drawn to a method for initiating a neurotoxin treatment in a neurotoxin-native patient comprising administering a fast- acting neurotoxin.

Group III, claims 17-19, drawn to a composition comprising botulinum neurotoxin serotype A and serotype E.
Group IV, claim 20, drawn to a method of reducing muscle activity comprising a composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of methods of using botulinum neurotoxin, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Auguet et al (US PGPUB 2009/0232851; US Patent 9080200) Hunt (US PGPUB 2005/0238664; US Patent 7579010) as evidenced by Wang et al (JBC 2008, 283(25):16993-17002).   Auguet et al discloses a method for reducing pain, comprising administering a therapeutically effective amount of an opioid and a therapeutically effective amount of at least one botulinum neurotoxin (a method for treating or preventing pain comprising administration of a therapeutically effective quantity of a composition comprising at least one botulinum neurotoxin, and at least one opiate derivative i.e., morphine, wherein the ratio of the botulinum neurotoxin unit fractions to the quantity of opiate derivative [BT units/mg of opiate derivative] being 333/10, to a patient in need thereof (see paragraphs [0009], [0029]-[0032], [0063], [0069], [0083]; claims 1, 9).   Auguet et al does not disclose utilizing a fast-acting botulinum neurotoxin, such as botulinum neurotoxin serotype E (BONT/E).  Auguet et al [ooo9] Unexpectedly, the inventors have demonstrated that the combination of botulinum neurotoxin and of morphine or of a morphine analogue or derivative, has a powerful synergetic effect in the treatment of pain to the point of being able to considerably reduce the doses of botulinum toxin and morphine administered to the patient whilst retaining an equivalent analgesic effect. In fact, these two active ingredients administered at subactive doses (.e. at doses which do not by themselves produce any therapeutic effect), produce, when they are combined, a highly significant therapeutic effect. Hunt discloses a botulinum toxin pharmaceutical composition, suitable for administration to a human patient, comprising a therapeutically effective amount of two or more different botulinum toxin serotypes, such as long-acting botulinum toxin serotype A and fast-acting botulinum toxin serotype E, for reducing pain (a botulinum toxin pharmaceutical composition, suitable for administration to a human patient, comprising a therapeutically effective amount of two or more different botulinum toxin serotypes, such as botulinum toxin serotypes A (Wang et al - the long duration of action of BoNT/A compared to BoNT/E; page 16994, column 1, paragraph 1) and E (Wang et al - BoNT/E acts faster to inhibit transmission and more potently than BoNT/A; abstract; page 16993, column 2, paragraph 2) to alleviate pain experienced by a mammal; Hunt (paragraphs [0096], [0131], (0182], [0220]-[0221]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method for reducing pain, comprising administering a therapeutically effective amount of an opioid and a therapeutically effective amount of at least one botulinum neurotoxin, as previously disclosed by Auguet et al, in order to have provided for a combination of a therapeutically effective amount of the long-acting botulinum toxin serotype A, and the fast-acting botulinum toxin serotype E, for reducing pain, as previously disclosed by Hunt, as evidenced by Wang et al, thereby having optimized pain treatment therapeutic efficacy through having varied the scope of botulinum neurotoxin species, by having utilized at least one botulinum neurotoxin comprising a fast-acting botulinum toxin.   Auguet et al and Hunt, in combination, discloses the method of claim 1, and Auguet et al further discloses wherein said pain comprises post-surgical pain (post-operative pain can be treated by the inventive composition; paragraphs [0071], [0078]).  The technical feature of Group I is not special in that it does not define a novel contribution over the prior art; as such there is no special technical feature and therefore the Groups of inventions, I-IV, lack a corresponding special technical feature.
Applicant is reminded that upon the cancellation of claims to a non- elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.   Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/           Primary Examiner, Art Unit 1645